Citation Nr: 0600453	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied service connection for a right knee and 
right shoulder conditions, and from a May 2002 rating 
decision of the St. Petersburg, Florida, RO that denied 
service connection for a cervical spine condition.  The Board 
notes that in March 2000, the veteran relocated from New York 
to Florida, and in April 2000, his case was transferred to 
the St. Petersburg, Florida RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  A current right knee condition, diagnosed as status post 
complex tear of the posterior horn of the medial meniscus 
with joint effusion and decreased range of motion, is the 
result of a right knee injury during the veteran's active 
service.

3.  A current right shoulder condition, diagnosed as status 
post arthroscopic repair of a torn rotator cuff, is the 
result of a right shoulder injury during the veteran's active 
service.

4.   The veteran's current cervical spine condition, 
spondylolysis with some muscle spasm, first manifested many 
years after service and is not related to his service or any 
aspect thereof.




CONCLUSIONS OF LAW

1.  A right knee disability, diagnosed as status post complex 
tear of the posterior horn of the medial meniscus with joint 
effusion and decreased range of motion, was incurred during 
active service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  A right shoulder disability, diagnosed as status post 
arthroscopic repair of a torn rotator cuff, was incurred 
during active service.  38 U.S.C.A. §§ 1110; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

3.  The veteran's cervical spine condition was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a right knee condition, a right shoulder 
condition, and a cervical spine condition.  These claims will 
be addressed in turn.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a cervical spine condition, and that 
appeal will be denied.  The Board finds that the evidence 
supports findings that a right knee disability diagnosed as 
status post complex tear of the posterior horn of the medial 
meniscus with joint effusion and decreased range of motion, 
and a right shoulder disability, diagnosed as status post 
arthroscopic repair of a torn rotator cuff, were incurred in 
active service and service connection for those disabilities 
will be granted.

1.  Right Knee Condition

The veteran contends that he injured his right knee in motor 
vehicle accident in which he was involved during service, or 
alternatively, that he injured his knee upon landing 
improperly following a parachute jump.

The veteran's service records indicate that he was found to 
be medically qualified for one parachute jump in February 
1970 and that he underwent training for said parachute jump.  
His records do not, however, demonstrate that he received any 
medical treatment for injuries, including any knee injury, 
resulting from a parachute jump.  Likewise, his service 
medical records indicate that in October 1971 he was involved 
in a serious motor vehicle accident in which he fractured the 
left zygoma and the left orbital rim, and sustained a deep 
laceration in his left wrist, for which received treatment, 
but his service medical records do not demonstrate that he 
received treatment for a right knee injury following the 
motor vehicle accident.  The veteran's service medical 
records, as a whole, are negative for any complaint or 
treatment of a right knee condition.  The Board notes that in 
March 1973 the veteran received a medical discharge from the 
Navy, due to partial neuropathy of the left ulnar nerve.  
Prior to his discharge, the veteran had been on limited duty 
for 12 months, during which time there was no significant 
improvement in his ulnar nerve neuropathy.  The Board also 
notes that in June 1973, just two months after his separation 
from service, the veteran filed a claim for service 
connection for a right knee condition, in addition to claims 
for service connection for the injuries noted above, but that 
the claim for service connection for a right knee condition 
was neither addressed by the RO nor raised by the veteran 
again.

The first post-service medical treatment of record for a 
right knee condition is dated in September 1999.  At that 
time, the veteran complained of right knee pain that was off 
and on since approximately 1974, that had worsened in the 
past few days.  The assessment was chronic right knee pain.  
The veteran was referred for X-ray examination of the knee, 
which revealed mild degenerative changes but no bony lesions 
or joint effusion.  The veteran was prescribed a knee brace.  
In October 1999, the veteran complained of continued 
recurrent right knee pain, and stated that he had originally 
injured his right knee in a motor vehicle accident while in 
service.  An MRI conducted in January 2000 revealed 
"possibly post-traumatic" osteochondral lesion in the 
lateral tibial condyle with associated extensive 
intramedullary edema, diffuse meniscal degeneration, and 
possibly a meniscal tear.  The veteran was scheduled for 
arthroscopic surgery to take place in March 2000.  In March 
2000, however, the veteran relocated from Buffalo, New York, 
to Florida.  In May 2000, the veteran again sought treatment 
for his right knee.  In September 2000, he underwent 
arthroscopic surgery to repair a meniscal tear.  

The veteran underwent a VA compensation and pension 
examination for the right knee in March 2001.  The veteran 
related a history of difficulty with his right knee since his 
1971 motor vehicle accident and the associated injuries.  He 
stated that he currently had right knee pain on a daily basis 
with frequent stiffness and occasional swelling.  He stated 
that his knee tired easily and that it lacked endurance.  His 
knee flared up approximately once every two weeks, and this 
was usually caused by twisting or bending down.  His knee 
interfered with the distance he was able to walk.  
Examination of the right knee revealed slight crepitance 
without any slippage.  The diagnosis was status post complex 
tear of the posterior horn of the medial meniscus with joint 
effusion and decreased range of motion.  The examiner opined 
that it was as likely as not that his right knee condition 
was related to the automobile accident or a parachute jump 
during service.

After a thorough review of the record, the Board finds that 
the evidence is in equipoise as to whether the veteran's 
right knee disability, diagnosed as status post complex tear 
of the posterior horn of the medial meniscus with joint 
effusion and decreased range of motion, is related to his 
active service.  Available service medical records are 
negative for treatment of a right knee condition.  However, 
VA records indicate that the veteran sought service 
connection for his right knee disability upon his separation 
from service.  With regard to post-service medical evidence, 
the first post-service clinical evidence of record for any 
right knee condition is in 1999, approximately 25 years after 
service.  However, the VA examiner in March 2001 stated that 
the veteran's current knee condition is as likely as not 
related to an injury sustained either in the motor vehicle 
accident or a parachute jump.  The Board finds this evidence 
sufficient to adequately link the current disability to an 
incident of service.

In the present case, the Board finds that the evidence is in 
equipoise.  Resolving the benefit of the doubt in the favor 
of the veteran, the Board finds that a right knee disability 
was incurred during active service.  Therefore, service 
connection for a right knee disability is granted.
2.  Right Shoulder Condition

The veteran contends that he injured his right shoulder in 
motor vehicle accident in which he was involved during 
service, or alternatively, that he injured his shoulder upon 
landing improperly following a parachute jump.

The veteran's service medical records are negative for 
complaints of a right shoulder condition.  However, as noted 
above, the veteran's service medical records demonstrate that 
he was involved in a motor vehicle accident in which he 
sustained serious injuries.

The first post-service evidence of record of a right shoulder 
condition is dated in March 1998.  The Board notes that in 
February 1998, the veteran sought treatment for his right 
elbow after he slipped on a patch of ice and fell on his 
elbow.  Approximately one month after the fall, the veteran 
complained of pain radiating from his elbow up into his 
shoulder.  In May 1998, the veteran again complained of right 
shoulder pain, stating that it had persisted over the past 
two months.  At that time, he denied any recent injury to 
either his right shoulder or neck.  An addendum to the 
treatment record notes that the veteran had been seen in the 
emergency room for his right shoulder on two occasions.  Over 
the next 12 months, the veteran continued, on occasion, to 
complain of right shoulder pain.  A May 1999 MRI revealed 
minor spurring of the distal clavicle, but no evidence of 
acute fracture or dislocation.  The impression was minor 
degenerative changes involving the acromioclavicular joint.  
Later that month, the veteran underwent arthroscopic surgery 
for a partial thickness rotator cuff tear in his right 
shoulder.  Despite undergoing surgery, the veteran has 
continued, on occasion, to complain of right shoulder pain.

The veteran underwent a VA compensation and pension 
examination for the right shoulder in March 2001.  The 
veteran related a history of difficulty with his right 
shoulder since his 1971 motor vehicle accident and the 
associated injuries.  He stated that he had pain in his right 
shoulder on a daily basis and that he had occasional 
stiffness.  He reported that his shoulder flared up 
approximately three or four times per week, and this was 
usually caused by a sudden movement.  The examiner noted that 
an X-ray examination of the right shoulder conducted in 
December 2000 was negative for any abnormality.  The examiner 
opined that it was as likely as not that his right shoulder 
condition was related to the automobile accident or a 
parachute jump during service.

The Board notes that it is somewhat unclear whether the 
examiner reviewed the veteran's claims folder.  However, the 
examiner does reference treatment records dated prior to the 
date of the examination, and in this regard, the Board finds 
that the evaluation of the veteran's right shoulder condition 
in relation to the record was sufficient.  Additionally, the 
Board notes that there is no evidence in the claims folder 
contradicting or opposing the examiner's finding that the 
right shoulder condition is as likely as not related to an 
incident of service.  After a thorough review of the record, 
and resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the veteran's right shoulder 
disability is related to his active service.  Available 
service medical records are negative for treatment of a right 
shoulder condition.  With regard to post-service medical 
evidence, the first post-service clinical evidence of record 
for any right shoulder condition is in 1998, approximately 24 
years after service.  However, the VA examiner in March 2001 
stated that the veteran's current shoulder condition is as 
likely as not related to an injury sustained either in the 
motor vehicle accident or in a parachute jump.  The Board 
finds this evidence sufficient to adequately link the current 
disability to an incident of service.

In the present case, the Board finds that the evidence is in 
equipoise.  Resolving the benefit of the doubt in the favor 
of the veteran, the Board finds that a right shoulder 
disability was incurred during active service.  Therefore, 
service connection for a right shoulder disability is 
granted.

3.  Cervical Spine Condition

The veteran contends that he injured his neck in motor 
vehicle accident in which he was involved during service, or 
alternatively, that he injured his neck upon landing 
improperly following a parachute jump.

Service medical records in this case are negative for 
complaints of neck pain.  X-ray examination of the cervical 
spine immediately following the October 1971 motor vehicle 
accident revealed straightening of the normal lordotic curve, 
probably due to the veteran's positioning.  Otherwise, no 
fractures were seen, and vertebral disc spacing was well-
maintained.  The Board therefore finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current tinnitus condition.  38 C.F.R. § 3.303(b).  With 
regard to the continuity of post-service symptomatology, the 
veteran's description of his history of neck pain has been 
somewhat inconsistent.  Specifically, a May 2000 record of 
treatment indicates that the veteran reported experiencing 
neck pain for the past year, which had progressively 
worsened, and was then causing tingling down into his right 
arm.  A May 2000 MRI revealed mild degenerative disc changes 
and mild bulging, but no evidence of herniation or stenosis.  
In the March 2001 VA examination, he reported a history of 
neck discomfort for the previous 15 years, and denied any 
specific injury to the neck.  Lastly, a November 2001 record 
of treatment notes that the veteran reported having a 30-year 
history of neck pain.

The Board notes that despite the veteran's reported 15-year 
history of neck discomfort, the March 2001 examiner opined 
that his neck condition was as likely as not related to 
either the motor vehicle accident or a parachute jump.  The 
Board, however, finds that in this case there is no evidence 
of a continuity of symptomatology, and this weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Here, the available evidence does not indicate 
that the veteran complained of neck problems until May 2000, 
approximately 27 years after service.  In considering this, 
and the above-noted discrepancies in the veteran's history, 
the Board finds that in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson, supra.

The veteran contends that his current neck condition is 
related to his active service.  However, as a layman, he has 
no competence to give a medical opinion, diagnosis, or 
etiology of a disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). While he can describe symptoms 
(including worsening of symptoms) that he experiences, he 
lacks the medical competence to relate those symptoms to a 
particular circumstance, such as any in-service injury.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In the present case, given that no abnormality was 
demonstrated on X-ray examination immediately following the 
motor vehicle accident, the Board finds that  the weight of 
the medical evidence indicates that the veteran's neck 
condition began many years after service and was not caused 
by any incident of service.  The Board finds that the 
contemporary evidence shortly after the accident showing no 
chronic disability of the cervical spine is more persuasive 
than medical evidence obtained many years following the 
accident.  Furthermore, there is no objective evidence of 
record which shows that the veteran suffered in any injuries 
in service while parachuting.  Therefore, the Board finds 
that the cervical spine condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert, supra.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2001, June 
2001, December 2001, September 2003, and April 2004; rating 
decisions in March 2000 and May 2002, and statements of the 
case in May 2002 and in September 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right knee disability is granted.

Service connection for a right shoulder disability is 
granted.

Service connection for a cervical spine condition is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


